SIXTH DIVISION
                                                   April 18, 2008


No. 1-07-1971



LEONARD JAMES HACKL, as            )    Appeal from the Circuit
Independent Executor of the Estate )    Court of Cook County.
of Cynthia Snow Hackl, deceased, )
                                   )
     Plaintiff-Appellee,           )
                                   )
     v.                            )    No. 06 L 8894
                                   )
ADVOCATE HEALTH AND HOSPITALS      )
CORPORATION, an Illinois           )
corporation, d/b/a Advocate Good )
Shepherd Hospital,                 )    Honorable
                                   )    Diane J. Larsen,
     Defendant-Appellant.          )    Judge Presiding.



     JUSTICE O'MALLEY delivered the opinion of the court:

     Plaintiff Leonard James Hackl (Hackl), as executor of the

estate of decedent Cynthia Hackl, brought a medical malpractice

action in the circuit court of Cook County against defendant

Advocate Health and Hospitals Corporation, d/b/a Advocate Good

Shepherd Hospital (Advocate).   Advocate filed a motion seeking to
transfer Hackl's action to the circuit court of Lake County under

the doctrine of forum non conveniens, which the circuit court

denied.

     On permissive interlocutory appeal pursuant to Supreme Court

Rule 306(a)(2) (210 Ill. 2d R. 306(a)(2)), Advocate contends that

the circuit court abused its discretion when it denied Advocate's

forum non conveniens motion because the court failed to properly

balance the relevant private and public interest factors and
1-07-1971

misapplied the "predominant connections" test.    For the reasons

that follow, we affirm.

                            BACKGROUND

     In August 2006, Hackl filed in the circuit court of Cook

County a medical malpractice action asserting multiple wrongful

death and survival claims against Advocate and a number of other

medical providers on behalf of his decedent wife.    Specifically,

in addition to Advocate, Hackl named as defendants (1) Anne Marie

Kwiecien; (2) Maria Bleibel; (3) Hoffman Barrington Internal

Medicine Specialists, S.C. (HBIM); (4) Dr. Robert A. Small; and

(5) Dr. Gordon C. Newsom.

     In his complaint, Hackl alleged that decedent had received a

cardiac pacemaker implantation on October 4, 2004.    Later that

month, on October 26, 2004, decedent presented with generalized

body pain and was admitted to Advocate Good Shepherd Hospital

(Good Shepherd) in Barrington, Illinois, which is located in Lake

County.   While decedent was at that hospital, decedent received

medical treatment from Kwiecien and Bleibel, both of whom were
nurses employed by Good Shepherd, and Dr. Small and Dr. Newsom,

both of whom were employed by HBIM.      Ultimately, on November 1,

2004, decedent died at Good Shepherd as a result of septic shock.

Hackl maintained that Kwiecien, Bleibel, Dr. Small, and Dr.

Newsom had each committed certain negligent acts or omissions

that had proximately caused decedent's death.

     In February 2007, Advocate filed its forum non conveniens


                                 2
1-07-1971

motion in the circuit court of Cook County, seeking transfer of

Hackl's action to the circuit court of Lake County.1   As a

preliminary matter, Advocate observed in its motion that (1)

Hackl and decedent were residents of Lake County; (2) decedent

received the allegedly negligent medical care and treatment at

Good Shepherd in Lake County; (3) defendants Bleibel and Dr.

Small were residents of Cook County; (3) corporate defendants

Advocate and HBIM had offices in Cook County; (4) defendant Dr.

Newsom was a resident of DuPage County; and (5) defendant

Kwiecien was employed by Good Shepherd at the time of decedent's

death, but subsequently moved to Arizona.

     In addition, Advocate noted that Hackl, in his answers to

interrogatories, had identified 15 other healthcare providers who

had either provided medical treatment or possessed knowledge of

relevant facts concerning decedent's care and treatment and 13 of

those individuals were employees of Good Shepherd in Lake County.

Advocate further noted that Hackl had identified seven members of

decedent's family who had knowledge of relevant facts and that
three of them resided in Lake County, two resided in McHenry

County, and the remaining two resided in different states.

     In regard to the substance of its motion, Advocate contended

that the private and public and factors relevant to a forum non

conveniens motion supported transfer from Cook County to Lake

     1
      According to Advocate, at some time, the circuit court
granted defendants Dr. Small, Dr. Newsom, and HBIM leave to join
in Advocate's forum non conveniens motion.

                                3
1-07-1971

County.   Advocate further contended that the circuit court should

presume that Hackl had engaged in impermissible forum shopping

when he chose to file his lawsuit in Cook County because Hackl

was a resident of Lake County and the situs of decedent's injury

was located in Lake County.   According to Advocate, Hackl's

decision to file in Cook County was "a classic case of forum

shopping and weighs in favor of [transfer to Lake County]."

     In regard to the private interest factors, Advocate argued

that it would be more convenient for the parties to transfer the

case to Lake County because (1) Good Shepherd Hospital was

located in Lake County; (2) defendants Bleibel, Dr. Small, and

Dr. Newsom filed affidavits attesting that Lake County would be

more convenient for them; (3) Joan Hagar, who was the designated

representative for Good Shepherd Hospital, filed an affidavit

attesting that Lake County would more convenient for her; and (4)

plaintiff Hackl was a resident of Lake County.   Advocate further

argued that transfer to Lake County was appropriate because a

number of potential witnesses would be more accessible in Lake
County, the original sources of proof, such as decedent's medical

records, were located in Lake County, and Lake County would be a

more convenient location for the jurors if the need arose to view

the premises of Good Shepherd Hospital.

     In regard to the public interest factors, Advocate argued

that those factors "strongly favor[ed] transfer" of Hackl's case

to Lake County.   In particular, Advocate asserted that Lake


                                 4
1-07-1971

County was the more appropriate forum because decedent and Hackl

were residents of Lake County and decedent allegedly received

negligent medical care in Lake County at Good Shepherd Hospital.

Advocate emphasized that there were no allegations of medical

negligence occurring in Cook County in connection with decedent's

death.   In addition, Advocate asserted that the Lake County court

docket was less congested that the Cook County court docket and

it would be unfair to burden Cook County jurors with an issue

that involved Lake County residents receiving allegedly negligent

medical care in Lake County.

     Last, Advocate asserted that Hackl's choice of forum as the

plaintiff in the underlying litigation should be afforded less

deference because Cook County was neither Hackl's county of

residence nor the situs of the underlying accident or injury.

     In May 2007, Hackl responded to Advocate's forum non

conveniens motion, arguing that Advocate's motion seeking

transfer to Lake County "[had] everything to do with avoiding the

Circuit Court of Cook County and nothing to do with convenience."
     In that motion, Hackl noted that none of the named

defendants were residents of Lake County and asserted that "Cook

County [had] a substantial interest in the case because at the

time they cared for [decedent], Dr. Small, Dr. Newsom, and Maria

Bleibel lived in Cook County."   Hackl further noted that Advocate

operated 8 of its 10 hospitals in Cook County.   Hackl also

contended that Cook County was a convenient forum for Advocate


                                 5
1-07-1971

because Advocate had filed other lawsuits in Cook County to

collect unpaid hospital charges incurred at Good Shepherd.

     In relevant part, Hackl argued that his right as a plaintiff

to select a forum was a substantial right that should rarely be

disturbed and that Advocate had a heavy burden to meet in order

to prevail on its forum non conveniens motion.    Hackl recognized

that his right was entitled to less deference because he had

selected a foreign forum, but he emphasized that his forum choice

was nevertheless "still entitled to deference."

     In regard to the potential witnesses who worked at Good

Shepherd in Lake County, Hackl noted that many of those witnesses

were actually residents of Cook County and maintained that even

those witnesses who were residents of Lake and McHenry counties

would not be inconvenienced by traveling to Cook County because

it was an adjacent county.   Hackl characterized the affidavits of

Bleibel, Dr. Newsom, and Dr. Small, who all attested that Lake

County would be more convenient to them, as "self-serving and

conclusory."
     In regard to the court congestion at Cook County when

compared to Lake County, Hackl maintained that court congestion

was "not entitled to substantial weight."   According to Hackl,

the disposition time from filing to verdict was similar for the

counties, namely, 32.7 months in Cook County compared to 29.0

months in Lake County.   Hackl therefore argued that his case "can

be tried as quickly in Cook County as Lake County."


                                 6
1-07-1971

     In regard to the access of relevant sources of proof, Hackl

contended that Advocate had sent the decedent's medical records

to Cook County and the parties had already exchanged pertinent

records via messenger or mail.    Hackl further contended that Cook

County was convenient to the parties' attorneys because all of

the defense attorneys maintained offices in Cook County and

Hackl's attorneys had tried many cases in Cook County.

     Last, Hackl relied on our supreme court's decision in First

American Bank v. Guerine, 198 Ill. 2d 511 (2002).       Specifically,

Hackl observed that the Guerine court had concluded that a "trial

court abuses its discretion in granting an intrastate forum non

conveniens motion to transfer venue where *** the potential trial

witnesses are scattered among several counties, including the

plaintiff's chosen forum, and no single county enjoys a

predominant connection to the litigation."    Guerine, 198 Ill. 2d

at 526.   According to Hackl, the relevant factors did not favor

Advocate's motion seeking transfer.

     Following a June 2007 hearing, the circuit court denied
Advocate's forum non conveniens motion.    At that hearing, the

court issued the following findings:

                 "The court has considered all of the

            public and private interest factors as it is

            required to do so [by our supreme court.] The

            court finds significant connections to Cook

            County, being that individuals defendants


                                  7
1-07-1971

            reside here in Cook County.    The court does

            find that relevant to the analysis.    The

            court also finds a lack of predominance in

            any one county.   The court notes that the

            record indicates that Lake County is

            involved, DuPage County, even one witness is

            an out-of-state resident.    So even under the

            Guerine decision, there is a lack of

            predominance in any one county.    And given

            all of that on balance, it is more proper

            that the case pend here in Cook [County.]"

     In July 2007, Advocate filed in this court a petition for

leave to appeal pursuant to Supreme Court Rule 306(a)(2).

     In October 2007, this court granted Advocate's petition for

leave to appeal.

                              ANALYSIS

     On appeal, Advocate contends that the circuit court abused

its discretion when it denied Advocate's forum non conveniens
motion because the court failed to properly balance the relevant

private and public interest factors and misapplied the

"predominant connections" test.     Specifically, Advocate asserts

that a proper balancing of the private and public interests

factors demonstrates that Lake County is the only forum to which

the case sub judice has any substantial and predominant

connection.


                                   8
1-07-1971

                         A.   Standard of Review

     A trial court is entitled to considerable discretion when

ruling on a forum non conveniens motion, and we therefore review

its decision to grant or deny such a motion for an abuse of

discretion.     Guerine, 198 Ill. 2d at 515.   In regard to the trial

court's discretion concerning a forum non conveniens motion, our

supreme court has repeatedly noted that "the forum non conveniens

doctrine gives courts discretionary power that should be

exercised only in exceptional circumstances when the interests of

justice require a trial in a more convenient forum."       (Emphasis

in original.)      Langenhorst v. Norfolk Southern Ry. Co., 219 Ill.

2d 430, 442 (2006).     Ultimately, when ruling on a forum non

conveniens motion, the trial court abuses its discretion where no

reasonable person would take the view adopted by the trial court.

Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 177 (2003).

              B.    The Doctrine of Forum Non Conveniens

     In Illinois, an action must be commenced in either (1) the

county of residence of any defendant who is joined in good faith
or (2) the county in which the cause of action arouse.      735 ILCS

5/2-101 (West 2006).     Where, such as here, there is more than one

potential forum, the equitable doctrine of forum non conveniens

may be invoked to determine the most appropriate forum.       Dawdy,

207 Ill. 2d at 171.     That doctrine, which is grounded in

considerations of fundamental fairness and sensible and effective

judicial administration, permits the court in which the action


                                    9
1-07-1971

was filed to decline jurisdiction and direct the lawsuit to an

alternative forum that the court determines can better serve the

convenience of the parties and the ends of justice.    Dawdy, 207

Ill. 2d at 171-72.    Forum non conveniens is applicable when the

choice is between interstate forums as well as when the choice is

between intrastate forums, such as the case sub judice.    Dawdy,

207 Ill. 2d at 176.

     Our supreme court has identified two categories of factors

relevant to a determination of a forum non conveniens motion,

namely, private interest factors and public interest factors.

Guerine, 198 Ill. 2d at 516.    The private interest factors

include (1) the convenience of the parties; (2) the relative ease

of access to sources of testimonial, documentary, and real

evidence; and (3) all other practical problems that make trial of

a case easy, expeditious, and inexpensive, including the

availability of compulsory process to secure attendance of

unwilling witnesses, the cost to obtain attendance of unwilling

witnesses, and the ability to view the premises if appropriate.
Guerine, 198 Ill. 2d at 516.    The public interest factors include

(1) the interest in deciding localized controversies locally; (2)

the unfairness of imposing the expense of a trial and the burden

of jury duty on residents of a county with little connection to

the litigation; and (3) the administrative difficulties presented

by adding further litigation to court dockets in already

congested forums.     Guerine, 198 Ill. 2d at 517.


                                  10
1-07-1971

       In addition to the relevant private and public interest

factors, another factor to be considered is the plaintiff's

choice of forum in pursuing his action.       Guerine, 198 Ill. 2d at

517.    In particular, the plaintiff has a substantial interest in

choosing in which forum his rights will be vindicated.       Guerine,

198 Ill. 2d at 517.    However, our supreme court has recognized

that where the plaintiff selects a forum that is neither his

resident forum nor the site of the accident or injury, the

plaintiff's choice of forum is entitled to "somewhat less

deference."    Guerine, 198 Ill. 2d at 517.

       The burden is on the defendant to prove that the balance of

the appropriate factors "strongly favors" transfer, and a trial

court must evaluate the total circumstances of the case.

Guerine, 198 Ill. 2d at 518.    It is settled that "no single forum

non conveniens factor should be accorded central emphasis or

conclusive effect."    Dawdy, 207 Ill. 2d at 180.    Accordingly,

each forum non conveniens case must be considered as unique on

its facts.    Langenhorst, 219 Ill. 2d at 443.
  C.    Circuit Court's Denial of Advocate's Forum Non Conveniens

               Motion Seeking Transfer to Lake County

       Here, the circuit court denied Advocate's motion seeking

transfer of Hackl's lawsuit from Cook County to Lake County.        In

pertinent part, the court stated that it had (1) considered the

requisite public and private interest factors; (2) found

"significant connections" to Cook County because individual


                                 11
1-07-1971

defendants resided in Cook County; and (3) found a lack of

predominance in any one county because the record indicated that

Lake County, Cook County, and DuPage County were all involved and

one defendant was an out-of-state resident.

     After carefully considering the factors relevant to a forum

non conveniens analysis, we conclude that a reasonable person

could take the view adopted by the court.     Therefore, we find

that the trial court did not abuse its discretion when it denied

Advocate's forum non conveniens motion.

              1.    Hackl's Choice of Forum as Plaintiff

     Initially, we note that Advocate posits that Hackl has

engaged in impermissible forum shopping by selecting Cook County

as the form for his lawsuit.     In response, Hackl counters that

Advocate is being disingenuous when it claims that Cook County is

an inconvenient forum.     While impermissible forum shopping by

plaintiffs must be discouraged, we are aware of the potential

strategies of both plaintiffs and defendants in seeking to

litigate in a particular forum, which includes those parties'
respective attempts to either advance or oppose a forum non

conveniens motion.     In fact, as our supreme court has noted in

its discussion of the doctrine of forum non conveniens:

                   "'The truth of the matter is that both

            plaintiffs' counsel and defendants' counsel

            are jockeying for position by seeking a

            judge, jury and forum that will enable them


                                   12
1-07-1971

            to achieve the best possible result for their

            clients.    There is no doubt that in the

            personal injury context, the plaintiff is

            seeking a forum where he can recover the most

            money and the defendant is seeking a forum

            where it will have to pay the least.       All

            other considerations are secondary to both

            sides.'" Guerine, 198 Ill. 2d at 521, quoting

            G. Maag, Forum Non Conveniens in Illinois: A

            Historical Review, Critical Analysis, and

            Proposal for Change, 25 S. Ill. U. L. J. 461,

            510 (2001).

Nonetheless, consistent with the concerns of impermissible forum

shopping by plaintiffs, it is indisputable that Hackl's selection

of Cook County is entitled to less deference because it is a

foreign forum.    However, while Hackl's forum selection is

entitled to less deference, we cannot wholly discount Hackl's

forum selection or otherwise afford it no weight in our analysis.
In our view, to do so would run afoul of our forum non conveniens

jurisprudence, which requires us to consider all of the relevant

factors.    See, e.g., Dawdy, 207 Ill. 2d at 176 (focusing on a

single factor in a forum non conveniens analysis would eliminate

the valuable flexibility afforded by the doctrine).

                       2.   Private Interest Factors

     Next, turning to the private interest factors, we conclude


                                     13
1-07-1971

that these factors do not strongly favor transfer of Hackl's

action from Cook County to Lake County.

     In regard to the convenience of the parties, four of the six

named defendants are residents of Cook County. Specifically, the

record establishes that Bleibel, Dr. Small, and HBIM are

residents of Cook County.    Advocate is a resident of Cook,

DuPage, and Lake Counties and operates a number of hospitals in

the Chicago metropolitan area, including Good Shepherd in

Barrington in Lake County.    The two remaining defendants, namely

Kwiecien and Dr. Newsom, are residents of Arizona and DuPage

County, respectively.   Thus, of the named parties in this

litigation, four are residents of Cook County, two are residents

of Lake County (including Hackl and Advocate's Good Shepherd

Hospital), one is a resident of DuPage County, and one is a

resident of the State of Arizona.     Under these circumstances, it

is logical to conclude that Cook County would be the most

convenient forum for the majority of the parties.

     We acknowledge, as Advocate directs to our attention, that
three of the defendants who are not residents of Lake County,

namely, namely, Dr. Newsom, Dr. Small, and Bleibel, filed

affidavits wherein they each attested that although they were not

residents of Lake County it would be a more convenient forum as

compared to Cook County, primarily based on transportation, cost,

and time concerns.

     However, after reviewing these individuals' affidavits in


                                 14
1-07-1971

conjunction with their testimony during their depositions for

Advocate's forum non conveniens motion, we note that there are

ambiguities in those individuals' respective deposition testimony

when compared with the information contained in their affidavits.

In particular, Dr. Newsom attested in his affidavit that a trial

in Lake County would be more convenient for him because of

transportation concerns, but in his deposition he admitted that

he never actually had driven from his residence to the Lake

County courthouse in Waukegan and thus had no personal knowledge

of how long that trip would take, nor had Dr. Newsom ever driven

from his residence to the Cook County courthouse in Chicago.    Dr.

Newsom also acknowledged that he could take a train from his

hometown of Bartlett to downtown Chicago.

     Similarly, Dr. Small attested that trial would be more

convenient for him in Lake County, but in his deposition he

admitted that he did not know that the Lake County courthouse was

located in Waukegan.   Dr. Small further admitted that he did not

have any personal knowledge about the traffic conditions during
the morning rush hour in Lake County.   Dr. Small was aware that

there was a train station from his hometown of South Barrington

to downtown Chicago, but he had never taken that train to

Chicago.

     Bleibel testified during her deposition that she was

primarily concerned with distance to Chicago and the cost

associated with parking. However, Bleibel further testified that


                                15
1-07-1971

it took her approximately one hour to drive from her home in

Barrington to the Lake County courthouse in Waukegan and it took

her approximately 1 hour and 10 minutes to take the train from

Barrington to Chicago.   In regard to the issue of parking costs,

Bleibel acknowledged that if she took the train from Barrington

to Chicago, she would not have to pay for parking charges.

     Ultimately, in light of this testimony from Dr. Newsom, Dr.

Small, and Bleibel, we are unable to accept Advocate's claim on

appeal that those individuals' respective affidavits are

dispositive of the issue of whether Lake County is a more

convenient forum for the parties as compared to Cook County.

     In regard to the remaining private interest factors

concerning access to sources of testimonial, documentary, and

real evidence, ability to view the site of the injury, and

practical problems associated with a trial, we conclude that

these factors are more or less balanced between Lake and Cook

Counties and thus do not strongly favor transfer to Lake County.

     First, although a number of potential witnesses are
residents of Lake County, including various medical staff

associated with Good Shepherd Hospital and family members of the

decedent, a number of defendants are residents of Cook County.

Furthermore, those residents of Lake County would be subject to

subpoena and would have to appear in Cook County court.

     Second, although the original sources of decedent's relevant

medical records are located at Good Shepherd Hospital in Lake


                                16
1-07-1971

County, we note that copies of those records would be available

in Cook County, as Advocate recognizes in its reply brief.2

Moreover, we fail to see how transportation or transfer of those

records to Cook County would pose a significant burden on any of

the parties, especially when Advocate maintains corporate offices

and hospitals in Cook County.

     Third, in regard to the possibility of viewing Good Shepherd

Hospital, which is the site of the alleged injury to decedent,

that factor favors Lake County.    We note, as a practical matter,

a viewing of the site is rarely or never called for in a medical

negligence case.   Moreover, that factor, standing alone, is

simply insufficient to justify transfer to Lake County.     Dawdy,

207 Ill. 2d at 180 (no single factor should control a forum non

conveniens analysis).

                    3.   Public Interest Factors

     Last, we analyze the public interest factors relevant to

Advocate's forum non conveniens motion, which include the

interest in deciding localized controversies locally, the
unfairness of imposing the expense of a trial and burden of jury

duty on residents of a county with little connection to the

litigation, and the administrative difficulties presented by

adding further litigation to court dockets in already congested

forums.

     2
      In its reply brief, Advocate concedes that "copies of
[decedent's] records would be accessible in Cook County."
(Emphasis in original).

                                  17
1-07-1971

     Here, both Cook and Lake Counties have an interest in the

underlying controversy.   Lake County and its residents have an

interest in Hackl's case because plaintiff and decedent are

residents of Lake County and the allegedly negligent medical care

was rendered at Good Shepherd Hospital in Lake County.    In

comparison, Cook County and its residents also have an interest

in Hackl's case because defendant Advocate is a healthcare

provider in Cook County and the greater Chicago area, including

Lake and DuPage Counties.   See Prouty v. Advocate Health &

Hospitals Corp., 348 Ill. App. 3d 490, 497 (2004) (concluding

that "any county to which [a healthcare provider] provides

service has an interest in the outcome of the case").    Moreover,

defendants Dr. Small and Bleibel are residents of Cook County.

See Langenhorst, 219 Ill. 2d at 451 (a particular county has an

interest in deciding a controversy involving one of its

residents).

     Consequently, in our view, it is implausible, if not

disingenuous, to suggest that the residents of Cook County do not
have a real and genuine interest in the underlying medical

malpractice litigation of this case, which involves defendants

who are residents of Cook County and healthcare providers in Cook

County.   Further, because of this undeniable interest, it is not

unfair to impose the expense of trial and burden of jury duty on

Cook County residents in association with this case.

     In regard to the administrative aspects of litigation in


                                18
1-07-1971

Cook County as compared to Lake County, the parties agree that in

2005, seven times more cases were filed in Cook County versus

Lake County.   In addition, the 2005 statistics from the

Administrative Office of the Illinois Courts show that Cook

County had 612 jury verdicts for cases seeking over $50,000 in

relief, averaging 37.1 months from filing to verdict.   In

comparison, Lake County had 35 such cases, averaging 29 months

from filing to verdict.   While we recognize that Cook County does

have more cases filed than Lake County and also takes more time

for those cases to reach verdict, the busier docket of Cook

County does not necessarily require that this case be transferred

to Lake County when considered with the other factors we have

dicussed.   See, e.g., Guerine, 198 Ill. 2d at 525 (concluding

that although Cook County had a busier docket than potential

transferee county "court congestion alone is not dispositive").

     In summary, after carefully reviewing the circuit court's

decision with the appropriate level of deference and cognizant

that a transfer pursuant to the doctrine of forum non conveniens
is warranted only in "exceptional circumstances" (emphasis in

original) (Langenhorst, 219 Ill. 2d at 442), we conclude that a

reasonable person could adopt the view of the circuit court.

Accordingly, we find that the circuit court did not abuse its

discretion when it denied Advocate's forum non conveniens motion.

                            CONCLUSION

     For the foregoing reasons, we affirm the judgment of the


                                19
1-07-1971

circuit court.

     Affirmed.

     McBride, P.J., and McNulty, J., concur.




                               20
      REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT


  TITLE           LEONARD JAMES HACKL, as Independent Executor of the
  of Case         Estate of Cynthia Snow Hackl, deceased,

                          Plaintiff-Appellee

                          v.

                  ADVOCATE HEALTH AND HOSPITALS CORPORATION,
                  an Illinois Corporation, d/b/a Advocate Good Shepherd Hospital,

                          Defendant-Appellant.


 Docket No.       1-07-1971


  COURT           Appellate Court of Illinois
                  First District, Sixth Division


  Opinion         APRIL 18, 2008
   Filed

 JUSTICES         JUSTICE O'MALLEY delivered the opinion of the court:
                  McBRIDE, P.J., and McNULTY, J., concur.


 Appeal's         Appeal from the Circuit Court of Cook County.
Origination       The Hon. Diane J. Larsen, Judge Presiding.


 Counsel for      For Appellant, Joan M. Kubalanza, Jenny O. Blake, and Mehreen
APPELLANT         S. Sherwani, Lowis & Gellen, LLP, Chicago, Illinois.


Counsel for       For Appellee, Joseph E. Kolar, Baizer Kolar & Lewis, P.C.,
APPELLEE          Highland Park, Illinois.




                                  21